MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                    FILED
court except for the purpose of establishing                            Aug 23 2018, 9:25 am
the defense of res judicata, collateral
                                                                             CLERK
estoppel, or the law of the case.                                        Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Matthew M. Kubacki                                       Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Matthew B. MacKenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kevin Walker,                                            August 23, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-153
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable David J. Certo,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable David Hooper,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G12-1610-CM-42103



Bradford, Judge.


Court of Appeals of Indiana | Memorandum Decision 18A-CR-153 | August 23, 2018                   Page 1 of 5
                                          Case Summary
[1]   Kevin Walker appeals his conviction for Class A misdemeanor possession of a

      synthetic drug. In challenging his conviction, Walker contends that the trial

      court abused its discretion in admitting certain evidence. We affirm.



                            Facts and Procedural History
[2]   On October 25, 2016, Indianapolis Metropolitan Police Officer Michael Pflum

      approached Walker after observing that Walker’s moped was illegally parked

      on the sidewalk in violation of a city ordinance. Officer Pflum asked Walker

      for his identification. Walker complied with this request but started to act

      nervously. Walker approached the moped and acted as if he was trying to keep

      Officer Pflum away from it. When Officer Matthew Carroll arrived, he

      observed a brown wrapper containing what both he and Officer Pflum

      recognized as synthetic marijuana on the sidewalk next to the moped. Officer

      Pflum placed Walker under arrest for possession of synthetic marijuana. A

      subsequent search of the moped revealed additional synthetic marijuana.


[3]   The next day, the State charged Walker with Class A misdemeanor possession

      of a synthetic drug. During the January 5, 2018 bench trial, Walker moved to

      suppress the evidence stemming from his arrest, arguing that Officers Pflum and

      Carroll did not have probable cause to arrest him. The trial court denied

      Walker’s motion, concluding that the officers had probable cause to arrest




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-153 | August 23, 2018   Page 2 of 5
      Walker. The trial court subsequently found Walker guilty and sentenced him to

      a one-year suspended term.



                                 Discussion and Decision
[4]   Walker contends on appeal that the trial court abused its discretion in denying

      his motion to suppress. However, because Walker did not seek an interlocutory

      appeal after the denial of his motion to suppress, “the issue presented is more

      appropriately framed as whether the trial court abused its discretion by

      admitting the evidence at trial.” Bentley v. State, 846 N.E.2d 300, 304 (Ind. Ct.

      App. 2006), trans. denied.


              A trial court has broad discretion in ruling on the admissibility of
              evidence. Accordingly, we will reverse a trial court’s ruling on
              the admissibility of evidence only when the trial court abused its
              discretion. An abuse of discretion involves a decision that is
              clearly against the logic and effect of the facts and circumstances
              before the court.


      Id. (internal citations omitted).


[5]   Generally, the Fourth Amendment to the United States Constitution prohibits a

      warrantless search. Berry v. State, 704 N.E.2d 462, 465 (Ind. 1998). One

      exception to this rule is a search incident to a lawful arrest. Gibson v. State, 733

      N.E.2d 945, 953 (Ind. Ct. App. 2000). “Evidence resulting from a search

      incident to a lawful arrest is admissible at trial.” Id. However, “[a]n unlawful

      arrest cannot be the foundation of a lawful search.” Id. “Evidence obtained as



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-153 | August 23, 2018   Page 3 of 5
      a direct result of a search conducted after an illegal arrest is excluded under the

      fruit of the poisonous tree doctrine.” Id. at 954.


[6]   Walker argues that his arrest was unlawful because Officers Pflum and Carroll

      lacked probable cause to arrest him. “Probable cause exists where the facts and

      circumstances within the officers’ knowledge are sufficient in themselves to

      warrant a person of reasonable caution to believe that the person being arrested

      has committed or is in the process of committing an offense.” Jackson v. State,

      597 N.E.2d 950, 956–57 (Ind. 1992). “The amount of evidence necessary to

      satisfy the probable cause requirement for a warrantless arrest is determined on

      a case-by-case basis.” Moffitt v. State, 817 N.E.2d 239, 246 (Ind. Ct. App. 2004).


[7]   Walker claims that in order to have probable cause to arrest him, Officers Pflum

      and Carroll had to establish that he had actual or constructive possession of the

      synthetic marijuana found on the ground near his moped. We agree with the

      State’s assertion that while such proof would have been required to sustain a

      conviction for possession of that synthetic marijuana, the question on review in

      this case is not whether the evidence would be sufficient to sustain a conviction,

      but rather whether it was sufficient to lead a reasonable person to believe that a

      suspect has committed a crime. We conclude that it was.


[8]   Officer Pflum testified that when he approached Walker, Walker appeared

      nervous and acted as if he was trying to keep him away from the moped.

      Officer Carroll observed what both he and Officer Pflum recognized as

      synthetic marijuana laying on the sidewalk next to the moped. Walker’s


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-153 | August 23, 2018   Page 4 of 5
      actions combined with the close proximity of the contraband to Walker’s

      moped are sufficient to establish probable cause to arrest him. Having

      concluded that Walker’s arrest was valid, we further conclude that the trial

      court did not abuse its discretion in admitting the evidence stemming from

      Walker’s arrest.


[9]   The judgment of the trial court is affirmed.


      Brown, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-153 | August 23, 2018   Page 5 of 5